Citation Nr: 0807053	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  07-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran (also referred to as appellant) served on active 
duty from September 1979 to July 1983.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting in St. Petersburg, Florida.  A copy of the 
transcript has been added to the record.


FINDINGS OF FACT

1. The veteran was exposed to acoustic trauma in service; his 
currently diagnosed bilateral hearing loss was not chronic in 
service; did not manifest to a compensable degree within one 
year of separation from service; and has not been causally or 
etiologically related to service.

2. The veteran was exposed to acoustic trauma of machinery 
and engine noise during active service; he experienced 
chronic in-service ringing of the ears; has experienced 
continuous post-service symptoms of ringing in the ears; and 
currently experiences symptoms of bilateral tinnitus and has 
been diagnosed with tinnitus.

3.  The veteran experienced chronic left knee disorder in 
service; continuous post-service symptoms of knee disability; 
and his currently diagnosed degenerative joint disease is 
consistent with the chronic knee disorder in service.

4.  The veteran experienced chronic right knee disorder in 
service; continuous post-service symptoms of knee disability; 
and his currently diagnosed degenerative joint disease is 
consistent with the chronic knee disorder in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for left knee degenerative 
joint disease have been met. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for right knee degenerative 
joint disease have been met. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice and duty to assist letter dated in January 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide; and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency necessary to support the claim.  
Also in the letter, VA specifically asked the appellant to 
send in any evidence in the appellant's possession that 
pertained to the claims.  In addition, letters of June 2006 
and February 2007 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports, and lay statements from the veteran have been 
associated with the record. The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and written and oral arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Bilateral Hearing Loss

The veteran contends he currently has bilateral hearing loss 
that is etiologically related to acoustic trauma during 
active duty.  He specifically contends that the acoustic 
trauma occurred when he was exposed to the loud firing of 
guns on deck, as well as engine room noise, and that he was 
not exposed to occupational noise after service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303(a).  For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection. See 38 C.F.R.  
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Moreover, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Hearing loss is included in the list of diseases entitled to 
such presumptive service connection as an "other organic 
disease of the nervous system."  38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a "disability" when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the question of exposure to acoustic trauma in service, 
the veteran's DD Form 214 reflects that he was stationed 
aboard the USS Fletcher, and received a Sea Service 
Deployment Ribbon.  At the personal hearing in July 2007 
before the undersigned Acting Veterans Law Judge, the veteran 
credibly testified under oath that he was exposed to loud 
noises in service that included ship engine noise as part of 
his duties as a technician working near the ship's engine, 
that he was accidentally exposed to loud gunfire on deck, and 
that he experienced bilateral ringing of the ears during 
service.  Based on this evidence, the Board finds that the 
veteran was exposed to acoustic trauma in service.

The evidence also reflects that the veteran currently has a 
hearing loss "disability" as defined by 38 C.F.R. § 3.385.  
The July 2006 VA audiological examination report reflects 
speech recognition scores using the Maryland CNC Test that 
are less than 94 percent in both ears, which meets the 
definition of current hearing loss disability according to VA 
standards defined by 38 C.F.R. § 3.385.  The audiological 
diagnosis was bilateral mild sensorineural hearing loss from 
500-4000 Hertz.

On the remaining question of whether the current hearing loss 
disability is related to service, the Board finds that the 
competent evidence does not show that the veteran incurred 
his bilateral hearing loss in service.  Audiological 
measurements taken at the veteran's entrance examination 
reflect insignificant levels of hearing impairment.  
Audiological measurements were subsequently obtained in March 
1980, twice in February 1981, August 1981, December 1982, and 
June 1983 reflect insignificant changes in degree of hearing 
impairment.  The veteran's hearing was again measured at 
discharge, and his separation examination also does not 
reflect any significant measurable changes in hearing 
impairment.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Turning to the remaining question of whether the currently 
diagnosed bilateral hearing loss is related to exposure to 
acoustic trauma in service, after a review of the evidence of 
record, the Board finds the weight of the competent medical 
evidence shows that the veteran's current bilateral hearing 
loss is not etiologically related to acoustic trauma in 
service.  The only competent medical opinion of record on 
this question is the July 2006 VA audiological examination 
report, which reflects the VA audiologist's opinion that it 
was unlikely that the veteran's currently diagnosed bilateral 
hearing loss was caused by, or a result of, military noise 
exposure.  The bases for the opinion were the absence of 
abnormal audiological measurements on discharge from service, 
and the fact that there was only one slightly abnormal 
audiological reading in all of the service medical records 
which reflected mild loss in the left ear at 6000 Hertz, and 
this abnormal reading had subsided at the time of subsequent 
audiograms.  There is no additional medical evidence 
associated with the file that tends to relate the veteran's 
currently diagnosed hearing loss disability to service.  

The evidence weighing in favor of the veteran's claim 
includes the veteran's hearing testimony and other statements 
regarding the connection between service and his current 
hearing loss; however, it the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
see Jones v. Brown, 7 Vet. App. 134, 137 (1994), and the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  It does not appear from the record that 
the veteran has any special medical training in this regard.  

Moreover, the earliest post-service medical evidence 
associated with the file is dated from 2004.  Because there 
is no evidence showing that the veteran's bilateral hearing 
loss became manifest to a degree of 10 percent or more within 
one year from separation from active service, the presumption 
for service connection for chronic diseases does not apply.  
38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for Bilateral Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303(a).  For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
The veteran contends his current bilateral tinnitus is 
etiologically related to in-service exposure to acoustic 
trauma of heavy machinery and ship engines.  On the question 
of exposure to acoustic trauma in service, as indicated 
above, the Board finds that the veteran was exposed to loud 
noises in service that included ship engine noise and loud 
gunfire.  
 
After a review of the evidence, the Board finds that the 
veteran experienced chronic tinnitus in service.  The veteran 
has credibly testified that, following accidental exposure to 
loud guns in service, he experienced bilateral ringing of the 
ears during service.

The Board also finds that the veteran experienced continuous 
post-service symptoms of bilateral tinnitus.  He has reported 
and credibly testified to continuous post-service symptoms of 
bilateral tinnitus.  For example, a July 2006 VA audiological 
examination report includes the veteran's report of a history 
of noise exposure in service while working in the engine room 
for about four years, and of recurrent bilateral tinnitus 
since service separation.  

Although the July 2006 VA examination report offered an 
opinion that the veteran's current tinnitus could not be 
linked to service, apparently because the veteran is alleged 
to have worn ear protection most of the time, this is 
inconsistent with the veteran's July 2007 sworn testimony 
that, despite wearing ear protection, he nonetheless suffered 
from ringing in the ears in service and since service, and is 
based on an inaccurate history because it does not indicate 
the veteran's reports of chronic tinnitus in service or 
reports of continuous post-service symptoms of tinnitus since 
service.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the United States 
Court of Appeals for Veterans Claims has held that, without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The medical evidence shows that the veteran's reports of 
ringing in the ears have been diagnosed as tinnitus.  Based 
on this evidence, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that bilateral tinnitus was 
incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see e.g., Jandreau v. Nicholson, No. 07-7029, slip op. 
at 5 (Fed. Cir. July 3, 2007) (holding that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  

The veteran's reports of continuous post-service tinnitus are 
found to be credible, and the veteran is competent to testify 
about the in-service acoustic trauma, in-service ringing in 
the ears, continuous post-service ringing in the ears, and 
that he currently has ringing in the ears.  The United States 
Court of Appeals for Veterans Claims has held that where 
there is of record lay evidence of in-service tinnitus and of 
tinnitus ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with . . . active service." Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  For these reasons, 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that the criteria for service connection for 
tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Service Connection for Left and Right Knee Disorders

The evidence shows chronic disability of the knees in 
service. A review of the veteran's service medical records 
reveals a history replete with chronic complaints and 
diagnoses of left and right knee disabilities.  For example, 
in June 1980 the veteran was diagnosed with a strain of the 
right knee.  In August 1981 he was diagnosed with right 
patella pain and chondromalacia.  In November 1981 he was 
again diagnosed with chondromalacia.  In April 1982 the 
veteran again complained of pain and was diagnosed with 
patella tendinitis.  The in-service clinical findings and 
diagnoses outweigh findings at the service separation 
examination, which, in spite of the specific in-service 
clinical findings and diagnoses that were of record, failed 
to note any abnormality of the knees.  In addition, the 
veteran has credibly testified about chronic knee complaints 
and treatment during service.

The veteran also experienced continuous post-service symptoms 
of knee disability. 
At the July 2007 hearing the veteran credibly testified that 
he did not have knee problems prior to entering service, that 
the pain he currently experiences is the same as that 
sustained in service, and that since service he has 
continuously suffered from these knee problems.

The currently diagnosed degenerative joint disease is 
consistent with the chronic knee disorder in service of 
chondromalacia patella, and accounts for the same symptoms 
that the veteran experienced in service.  Chondromalacia 
patella is a form of degenerative arthritis.  The August 2006 
VA examination report reflects a current diagnosis of 
bilateral degenerative joint disease.  While the August 2006 
VA examiner was unable to provide an opinion linking the 
veteran's in service complaints to his current condition, 
such an opinion is not necessary in this case.  The guiding 
service connection regulation provides that, "[w]ith chronic 
disease shown as such in service . . . so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connection, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b).  In this case, 
the veteran had chondromalacia patella of the knees, a form 
of degenerative arthritis, in service, and currently has 
degenerative joint disease of the knees.

For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for left and right knee degenerative joint 
disease have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.

Service connection for left knee degenerative joint disease 
is granted.

Service connection for right knee degenerative joint disease 
is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


